DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ke Liu on 3/16/2021.
The application has been amended as follows: 
In the claims, 
For original claim 27, insert the phrase –non-transitory— between “A” and “computer-readable”.
For original claim 29, insert the phrase –non-transitory— between “The” and “computer-readable”.
For original claim 30, insert the phrase –non-transitory— between “The” and “computer-readable”.
Allowable Subject Matter
Claims 1-2, 4-6, 8-12, 14-17, 19-21, 23-27 and 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance:

Prior art Kim et al. (US Publication 2008/0232503 A1) teaches, the codebook size may be selected based on where the measured SNR or SINR falls in relation to the established thresholds. When the measured SNR or SINR is below a first threshold the smallest available codebook may be selected. If the measured SNR or SINR is greater than or equal to the first threshold value, but less than the second threshold value, the next larger available codebook may be selected, and so on until there is a proper sized codebook identified for every possible set of channel conditions (see paragraph 39).
Kim also teaches with respect to figure 2, at step 202, the UE receiving a variable size codebook in step 202.  The UE then measures at step 204 the channel .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY P PATEL/Primary Examiner, Art Unit 2466